         Case 3:19-cv-02050-WHA Document 45 Filed 08/05/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                    450 Golden Gate Avenue
                                    San Francisco, CA 94102
                                    ___________________
                                      www.cand.uscourts.gov

Susan Y. Soong                                                                General Court Number
Clerk of Court                                                                        415-522-2000

                                         August 5, 2019



Superior Court of California, County of Santa Clara
191 N. First St.
San Jose, CA 95113

RE: Louis Hicks v. HP Inc.
       19-cv-02050-WHA

Your Case Number: 17cv317178

Dear Clerk,

       Pursuant to an order remanding the above captioned case to your court, transmitted
herewith are:
           ☒ Certified original and one copy of this letter
           ☒ Certified copy of docket entries
           ☒ Certified copy of Remand Order
           ☐ Other
       Please acknowledge receipt of the above documents on the attached copy of this letter.

                                                              Sincerely,

                                                              Susan Y. Soong, Clerk


                                                              _________________________
                                                              by: Aris Garcia
                                                              Case Systems Administrator
                                                              (415)522-3619
